DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
Argument 1: The Applicant argues that claim 1 clearly recites that the claimed system comprises “one or more detection devices,” in other words, the claimed system may comprise and may operate that is, with at least some of the pertinent actions being performed using only one detection device. In contrast, Fullerton teaches that its solutions require using two or more UWB radars. 
Response 1: The Examiner disagrees. Claim 1 does not specify that the claimed system is operable with only one detection device. Claim language recites a system with only one detection device “or” more than one detection device. Therefore Fullerton discloses the claimed subject matter of claim 1. 

Argument 2: The Applicant argues that Fullerton fails to teach its solutions in a manner that may work in environments other than building, and particularly in a manner that may be suitable for subway (or subway tunnels) based settings. The combination of Fullerton (intrusion detection solutions) with the teaching of Carlson (Subway or subway tunnels) is not obvious. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (US 2008/0165046 A1), and further in view of Carlson et al. (US 2015/0060608 A1).
Regarding Claim 1, Fullerton et al. (‘046) discloses “a system for intrusion detection (para 2: Fig. 2: an intrusion detection system), the system comprising: 
one or more detection devices (para 80: Fig. 2: intrusion detection system 200 includes two or more sensors 102), wherein each detection device comprises: 
an ultra-wideband (UWB) based transmitter, configured for transmitting UWB signals (para 82: each UWB radar 202 can utilize a single antenna element 208 for both transmission and reception, separate antenna elements for transmission and reception, or even an array of antenna elements for transmission and reception, including phased arrays of antennas); and 
an ultra-wideband (UWB) based receiver, configured for receiving UWB signals (para 82: each UWB radar 202 can utilize a single antenna element 208 for both transmission and reception, separate antenna elements for transmission and reception, or even an array of antenna elements for transmission and reception, including phased arrays of antennas); and 
one or more circuits configured to: process received UWB signals (para 80: the sensors 102 communicate with a processor 206 that is responsible for processing the data received by the sensors and determining whether an alarm condition has been met), the processing comprising determining received UWB signals corresponding to echoes of transmitted UWB signals transmitted by the one or more detection devices (para 91: the sensors 102 transmit UWB pulses, preferably in a omnidirectional manner, and then receive the reflected energy, referred to herein as signal returns or signal return data…processor 206 then creates a radar image based on the signal return data collected by all sensors 102; para 82: UWB radars 202 transmit UWB pulses and at least one receives signal returns); and 
detect based on the echoes of the transmitted UWB signals when an object is present within detection range of at least one of the one or more detection devices (para 131: the use of transceivers 1408 allows information including control information or an indication of an alarm condition to be communicated from transceiver 1408 where one transceiver 1408 can be interfaced with a control station. Such information could indicate which pair or transceivers 1408 detected an intruder)”.
Fullerton et al. (‘046) does not explicitly disclose that the intrusion detection system is for “subway”, “the one or more detection devices are configured for: deployment within a subway tunnel; and transmitting UWB signals into an area within 
Carlson et al. (‘608) teaches that the intrusion detection system is for “subway,” “the one or more detection devices are configured for: deployment within a subway tunnel (para 49: the present technology can also operate with subway vehicles or in subterranean tunnels that have visibility issues and may not have access to GPS technology); and 
transmitting UWB signals into an area within the subway tunnel (para 40: the present technology can provide a transponder sensor module and/or and UWB system mounted on one or more trains or rail vehicles and can also be integrated into signal control points and/or reporting stations located along a railroad track (e.g. a signal control point located at the side of the tracks), the area comprising one or more tracks traversed by a train in the subway tunnel (para 49: the present technology can also operate in rail conditions that include sharp curves, closely spaced parallel tracks and track switches, or multiple rain intersections or crossover switches).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Fullerton et al. (‘046) with the teaching of  Carlson et al. (‘608) because including deploying detection devices within a subway tunnel allows the UWB detectors to detect intruders within the tunnels, and transmitting UWB signals into an area within a subway tunnel where the area comprises one or more tracks traversed by a train allows the UWB devices to reduce dangerous situations by detection intrusions on the railway tracks.
Regarding Claim 2, which is dependent on independent claim 1, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses the system of claim 1. Fullerton et al. (‘046) further discloses “the one or more circuits are configured to assess the object, wherein the assessing comprises determining when the object represents an intrusion within the subway tunnel (para 160: the various forms of UWB sensors array 1400 architectures described herein can employ well know signal processing techniques in order to determine characteristics of an object that has been detected by the sensor array 1400, where such characteristics can be used relative to at least one established criteria to determine an intrusion or other alert condition, whereas preciously described an established criteria could be a boundary that when crossed indicated an intrusion. Generally, characteristics such as size, reflectivity, velocity, direction of movement, and other characteristics (e.g., carrying a weapon) can be used to assess whether or not an intrusion or alert condition exists)”.
Regarding Claim 4, which is dependent on independent claim 1, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses the system of claim 1. Fullerton et al. (‘046) further discloses “the one or more circuits are configured to identify a type corresponding to each object (para 160: The various forms of UWB sensor array 1400 architectures described herein can employ well known signal processing techniques in order to determine characteristics of an object that has been detected by the sensor array 1400, where such characteristics can be used relative to at least one established criteria to determine an intrusion or other alert condition, where as previously described an established criteria could be a boundary that when crossed indicates an intrusion. Generally, characteristics such as size, reflectivity, velocity, direction of movement, and other characteristics (e.g., carrying a weapon) can be used to assess whether or not an intrusion or alert condition exists. For example, parameters can be established whereby a bird, small animal or deer detected by a sensor field would not set off an intrusion alarm but a person or vehicle moving through the field would set off an intrusion alarm)”.
Regarding Claim 5, which is dependent on independent claim 1, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses the system of claim 1. Fullerton et al. (‘046) further discloses “the one or more circuits are configured to identify whether the object comprises a person or a physical foreign object (para 160: The various forms of UWB sensor array 1400 architectures described herein can employ well known signal processing techniques in order to determine characteristics of an object that has been detected by the sensor array 1400, where such characteristics can be used relative to at least one established criteria to determine an intrusion or other alert condition, where as previously described an established criteria could be a boundary that when crossed indicates an intrusion. Generally, characteristics such as size, reflectivity, velocity, direction of movement, and other characteristics (e.g., carrying a weapon) can be used to assess whether or not an intrusion or alert condition exists. For example, parameters can be established whereby a bird, small animal or deer detected by a sensor field would not set off an intrusion alarm but a person or vehicle moving through the field would set off an intrusion alarm)”.
Regarding Claim 6, which is dependent on independent claim 1, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses the system of claim 1. Fullerton et al. (‘046) further discloses “the one or more circuits are configured to generate an alert based on the determination that the object represents an intrusion within the area (para 92: In step 306, processor 206 determines whether an alarm condition has been met. This determination is based on the current radar image, and in many cases, on past radar images as well. Intrusion detection system 200 triggers various alarms in the event that an alarm condition is met, such as lights, sirens, and calls to emergency personnel)”.
Regarding Claim 7, which is dependent on independent claim 1, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses the system of claim 1. Fullerton et al. (‘046) does not explicitly disclose “the one or more circuits are configured to wirelessly communicate information relating to detected object to one or more of: a train approaching a section of the subway tunnel where the object is present, a wayside device disposes on or near one of the one or more tracks, and a central control system that manages personnel detection operations.”
Carlson et al. (‘608) teaches “the one or more circuits are configured to wirelessly communicate information relating to detected object to one or more of: a train approaching a section of the subway tunnel where the object is present, a wayside device disposes on or near one of the one or more tracks, and a central control system that manages personnel detection operations (para 45: In some embodiments, the RFID system can also monitor a specific train position when the train is located in areas where conventional GPS positioning navigational aids are inoperative, such as tunnels and subways, for example. By reading each RFID tag's serialization code, or alternatively, a programmed mile-marker value, a specific location of the train can be determined. This information can then be wirelessly transmitted over to a supervisory component, for example, via a wired or wireless communication network, for further processing]; [para 46: the information can be transmitted to a rail network by communicating with communication modules located on reporting stations or signal control points located along the rail line).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Fullerton et al. (‘046) with the teaching of  Carlson et al. (‘608) for more precise intrusion detection by further processing.
Regarding Claim 8, which is dependent on independent claim 1, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses all the claimed invention. Fullerton et al. (‘046) further discloses “the one or more circuits are configured for detecting objects within a specified minimum and/or maximum range (para 139: FIGS. 19A through 19C depict how a mono-static or bi-static UWB radar having a given detection range can define a perimeter around something to be monitored or protected)”.
Regarding Claim 9, which is dependent on independent claim 1, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses the system of claim 1. Fullerton et al. (‘046) further discloses “the one or more circuits are configured to detect, based on received UWB signals, movement associated with the object (para 91: In step 304, a radar image is generated by the operation of intrusion detection system 200. The sensors 102 transmit UWB pulses, preferably in a omnidirectional manner, and then receive the reflected energy, referred to herein as signal returns or signal return data. Processor 206 then creates a radar image based on the signal return data collected by all sensors 102]; [para 113: In a preferred embodiment, processor 206 uses the radar images generated in step 304 to detect motion and to track moving objects)”.
Regarding Claim 10, which is dependent on independent claim 1, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses the system of claim 1. Fullerton et al. (‘046) does not explicitly disclose “one or more detection devices are configured for deployment on walls and/or a ceiling of the subway tunnel.”
Carlson et al. (‘608) teaches “one or more detection devices are configured for deployment on walls and/or a ceiling of the subway tunnel (para 54: In some embodiments, the RFID tags 20 can be mounted in other locations, for example, on the wall of a tunnel, on the ground, or on poles or stakes located along the railroad track).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Fullerton et al. (‘046) with the teaching of  Carlson et al. (‘608) because including deploying detection devices within a subway tunnel allows the UWB detectors to detect intruders within the tunnels.
Regarding independent claim 11, 
Regarding claim 12, which is dependent on independent claim 11, and which is a corresponding method claim of system claim 2, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses all the claimed invention as shown above for claim 2.
Regarding claim 14, which is dependent on independent claim 11, and which is a corresponding method claim of system claim 4, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses all the claimed invention as shown above for claim 4.
Regarding claim 15, which is dependent on claim 14, and which is a corresponding method claim of system claim 5, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses all the claimed invention as shown above for claim 5.
Regarding claim 16, which is dependent on independent claim 11, and which is a corresponding method claim of system claim 11, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses all the claimed invention as shown above for claim 6.
Regarding claim 17, which is dependent on independent claim 11, and which is a corresponding method claim of system claim 11, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses all the claimed invention as shown above for claim 7.
Regarding claim 18, which is dependent on independent claim 11, and which is a corresponding method claim of system claim 11, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses all the claimed invention as shown above for claim 8.
Regarding claim 19, which is dependent on independent claim 11, and which is a corresponding method claim of system claim 11, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses all the claimed invention as shown above for claim 9.
Regarding independent Claim 20, Fullerton et al. (‘046) discloses “a system for intrusion detection (para 2: Fig. 2: an intrusion detection system), the system comprising: 
one or more detection devices (para 80: Fig. 2: intrusion detection system 200 includes two or more sensors 102), wherein each detection device comprises:
an ultra-wideband (UWB) based transceiver, configured for transmitting and receiving UWB signals (para 82: each UWB radar 202 can utilize a single antenna element 208 for both transmission and reception, separate antenna elements for transmission and reception, or even an array of antenna elements for transmission and reception, including phased arrays of antennas); and 
one or more circuits configured to: process received UWB signals (para 80: the sensors 102 communicate with a processor 206 that is responsible for processing the data received by the sensors and determining whether an alarm condition has been met], the processing comprising determining received UWB signals corresponding to echoes of transmitted UWB signals transmitted by the one or more detection devices; para 91: the sensors 102 transmit UWB pulses, preferably in a omnidirectional manner, and then receive the reflected energy, referred to herein as signal returns or signal return data…processor 206 then creates a radar image based on the signal return data collected by all sensors 102; para 82: UWB radars 202 transmit UWB pulses and at least one receives signal returns); and 
detect based on the echoes of the transmitted UWB signals when an object is present within detection range of at least one of the one or more detection devices (para 31: the use of transceivers 1408 allows information including control information or an indication of an alarm condition to be communicated from transceiver 1408 where one transceiver 1408 can be interfaced with a control station. Such information could indicate which pair or transceivers 1408 detected an intruder)”.
Fullerton et al. (‘046) does not explicitly disclose that the intrusion detection system is for “subway” “the one or more detection devices are configured for: deployment within a subway tunnel; and transmitting UWB signals into an area within the subway tunnel, the area comprising one or more tracks traversed by a train in the subway tunnel.”
Carlson et al. (‘608) teaches that the intrusion detection system is for “subway,” “the one or more detection devices are configured for: deployment within a subway tunnel (para 49: the present technology can also operate with subway vehicles or in subterranean tunnels that have visibility issues and may not have access to GPS technology); and 
transmitting UWB signals into an area within the subway tunnel (para 40: the present technology can provide a transponder sensor module and/or and UWB system mounted on one or more trains or rail vehicles and can also be integrated into signal control points and/or reporting stations located along a railroad track (e.g. a signal control point located at the side of the tracks, the area comprising one or more tracks traversed by a train in the subway tunnel; para 49: the present technology can also operate in rail conditions that include sharp curves, closely spaced parallel tracks and track switches, or multiple rain intersections or crossover switches).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Fullerton et al. (‘046) with the teaching of  Carlson et al. (‘608) because including deploying detection devices within a subway tunnel allows the UWB detectors to detect intruders within the tunnels, and transmitting UWB signals into an area within a subway tunnel where the area comprises one or more tracks traversed by a train allows the UWB devices to reduce dangerous situations by detection intrusions on the railway tracks.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (US 2008/0165046 A1)/Carlson et al. (US 2015/0060608 A1), and further in view of Engel et al. (US 2016/0039339 A1).
Regarding Claim 3, which is dependent on claim 2, Fullerton et al. (‘046)/Carlson et al. (‘608) discloses the system of claim 2. 
Fullerton et al. (‘046)/Carlson et al. (‘608) does not explicitly disclose “the one or more circuits are configured to determine that the object represents an intrusion based on a determination that the object is on or in proximity to at least one of the one or more tracks.”
Engel et al. (‘339) teaches “the one or more circuits are configured to determine that the object represents an intrusion based on a determination that the object is on or in proximity to at least one of the one or more tracks (para 30: a system 100, 100a in accordance with exemplary embodiments may include various hardware components (mechanical, electrical, communications, etc.) to enable the system 100 to monitor a portion of a track area, for example, within a station, near a platform, or the like, to detect and alarm the presence of objects or people who enter and/or fall onto the track roadbed, or the like)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Fullerton et al. (‘046)/Carlson et al. (‘608) with the teaching of  Engel et al. (‘339) because determining threat the object represents an intrusion based on its proximity to at least one of the one or more tracks allows the system to detect intruders while they are on the railway tracks and prevent accidents from happening.
Regarding claim 13, which is dependent on claim 12, and which is a corresponding method claim of system claim 3, Fullerton et al. (‘046)/Carlson et al. (‘608)/Engel et al. (‘229) discloses all the claimed invention as shown above for claim 3.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leach, JR. et al. (US 2008/0007445 A1) discloses Ultra-Wideband Radar Sensors and Networks.
Grisham et al. (US 7,148,791 B2) discloses Wireless Danger Proximity Warning System and Method.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648